DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the amendment to the original application. This action is Final. Claims 1-20 are pending and have been examined.  
Response to Amendments
In the reply filed 7/5/2021, claims 1, 2, 6 – 10, 13 – 16 and 17 – 20 were amended. Accordingly, claims 1 – 20 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 20 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Applicant’s substantial amendments necessitated new grounds of rejections. Applicant argues that prior art fails to teach, payload data and index. However, Dain and Kalach teach, wherein the index tracks second data chunks that were previously transmitted un-deduplicated by the media agent to the deduplication appliance to create the plurality of secondary copies, wherein a given second data chunk comprises metadata for a corresponding secondary copy among the plurality of secondary copies, and points to first data chunks that comprise payload data of the corresponding secondary copy deduplication appliance (Dain [0060]: Each of the data repositories 108, 110 may be embodied as deduplication data repositories such that the data stored in the repositories 108, 110 is stored in a compressed format using data deduplication such that meta data pointers associated with each chunk of data point to a single instance of a data segment (if so required by the policy), and not to multiple copies of the same data segment.), and
wherein on receiving un-deduplicated first data chunks from the media agent, the deduplication appliance previously deduplicated the first data chunks for storage at the deduplication appliance (Dain [0067]: The comparison module then compares 412 the strong hash of the new data chunk with the strong hash of the similar data chunk and determines 414 if the strong hashes match.  If yes, this is indicative of the new data chunk being duplicative of a chunk that is already stored.  The migration module updates 416 the storage location of the chunk by updating, for example, a metadata pointer that identifies where the chunk is located so that an information handling device that later requests the new data chunk is able to retrieve the new data chunk.  If the comparison module determines 414 that the strong hashes do not match, this is indicative of a new data chunk that is not duplicative, and the migration module stores 418 the new data by migrating the new data chunk to one or more local or remote data repositories.  The method 400 then ends.);
by the media agent, based on the index, retrieving from the deduplication appliance a set of second data chunks comprising metadata associated with the plurality of secondary copies for the synthetic-full copy; by the media agent, based on the set of second data chunks, determining which payload data of the secondary copies to include in the synthetic-full copy, wherein the synthetic-full copy integrates most recent payload data present in the plurality of secondary copies (Kalach [0167]: “According to an embodiment, the chunks for a particular data stream are enabled to be restored from backup storage rather than restoring further unneeded portions of the backed up chunk containers.  Embodiments enable selective restore of data streams out of a full optimized backup, without requiring an understanding of the data optimization metadata, and without making assumptions about the backup media type or backup format.”). Therefore, examiner is not persuaded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dain et al., U.S. Patent Application Publication No. 2017/0255525 (Hereinafter “Dain”), and further in view of Kalach et al., U.S. Patent Application Publication No. 2012/0233417 (Hereinafter “Kalach”).
Regarding claim 1, Dain teaches, a method for using a deduplication appliance to generate and store tertiary copies based on secondary copies stored in the deduplication appliance, the method comprising:
by a media agent that executes on a first computing device comprising one or more processors (Dain [0021]: processor) and computer memory (Dain [0022]: memory), 
receiving instructions to generate a synthetic-full copy from a plurality of secondary copies that are stored in the deduplication appliance, which is distinct from and in communication with the first computing device (Dain [0008]: A computer program product, in one embodiment, includes a computer readable storage medium having program instructions embodied therewith.  The program instructions, in certain embodiments, are readable/executable by a processor to cause the processor to generate, by processor, a rolling hash value based on a portion of an incoming stream of backup data.);
by the media agent, accessing an associated index at the first computing device information about the plurality of secondary copies (Dain [0006]: In certain embodiments, the migration module is further configured to retrieve from the secondary data repository, in response to the determination that the strong hash value matches an entry in the second strong hash index, data corresponding to the entry in the second strong hash index.  Additionally, the comparison module, in response to a determination that the rolling hash value does not match an entry in the rolling hash index of the primary data repository, queries the secondary data repository with the strong hash value to determine if the secondary data repository contains a copy of the portion of the incoming stream of backup data.),
wherein the index tracks second data chunks that were previously transmitted un-deduplicated by the media agent to the deduplication appliance to create the plurality of secondary copies, wherein a given second data chunk comprises metadata for a corresponding secondary copy among the plurality of secondary copies, and points to first data chunks that comprise payload data of the corresponding secondary copy deduplication appliance (Dain [0060]: Each of the data repositories 108, 110 may be embodied as deduplication data repositories such that the data stored in the repositories 108, 110 is stored in a compressed format using data deduplication such that meta data pointers associated with each chunk of data point to a single instance of a data segment (if so required by the policy), and not to multiple copies of the same data segment.), and
wherein on receiving un-deduplicated first data chunks from the media agent, the deduplication appliance previously deduplicated the first data chunks for storage at the deduplication appliance (Dain [0067]: The comparison module then compares 412 the strong hash of the new data chunk with the strong hash of the similar data chunk and determines 414 if the strong hashes match.  If yes, this is indicative of the new data chunk being duplicative of a chunk that is already stored.  The migration module updates 416 the storage location of the chunk by updating, for example, a metadata pointer that identifies where the chunk is located so that an information handling device that later requests the new data chunk is able to retrieve the new data chunk.  If the comparison module determines 414 that the strong hashes do not match, this is indicative of a new data chunk that is not duplicative, and the migration module stores 418 the new data by migrating the new data chunk to one or more local or remote data repositories.  The method 400 then ends.);
Dain does not clearly teach, by the media agent, based on the index, retrieving from the deduplication appliance a set of second data chunks comprising metadata associated with the plurality of secondary copies for the synthetic-full copy; by the media agent, based on the set of second data chunks, determining which payload data of the secondary copies to include in the synthetic-full copy, wherein the synthetic-full copy integrates most recent payload data present in the plurality of secondary copies; However, Kalach [0167] teaches, “According to an embodiment, the chunks for a particular data stream are enabled to be restored from backup storage rather than restoring further unneeded portions of the backed up chunk containers.  Embodiments enable selective restore of data streams out of a full optimized backup, without requiring an understanding of the data optimization metadata, and without making assumptions about the backup media type or backup format.”
by the media agent, generating a first data stream transmitted to the deduplication appliance, wherein the first data stream comprises third data chunks comprising (i) metadata from some of the set of second data chunks that were determined by the media agent to include in the synthetic-full copy (Kalach [0010]: According to a data chunk identifier backup technique, the optimized stream metadata of each optimized data stream is analyzed to determine data chunk identifiers for the data chunks referenced by the optimized stream metadata.  An optimized stream structure for each optimized data stream is stored in the backup storage with the corresponding at least one data chunk identifier.  One or more chunk containers of the chunk store that store the referenced data chunks are also stored in the backup storage.), and (ii) pointers to one or more first data chunks determined by the media agent to include in the synthetic-full copy (Kalach [0089]: The retrieved stream map 310 includes pointers (data chunk identifier 404 of FIG. 4) to each of the data chunks in chunk container 304 included in the data stream.  Rehydration module 702 uses the pointers to retrieve each of the data chunks 322.  Rehydration module 702 may use data stream offsets 402 included in the retrieved stream map 310 (e.g., plus data chunk length information that may be included in the retrieved stream map 310) to arrange the retrieved data chunks 322 in the proper order to re-generate the data stream, which is output by rehydration module 702 as data stream 704.);
by the media agent, generating a second data stream transmitted to the deduplication appliance, wherein the second data stream comprises indexing information that points to the third data chunks in the first data stream (Kalach [0086]: For instance, because data chunks 614e and 614f are new, unique data chunks to chunk container 606, chunks 614e and 614f may be stored in chunk container 606 in a contiguous arrangement, in a same order as in data stream 602b, after the last stored data chunk currently stored in chunk container 606 (e.g., data chunk 614d).  Stream map 604b includes first-fourth data chunk identifiers 612a-612d, which point to data chunks 614b, 614c, 614e, and 614f stored in chunk container 606, respectively.  In stream map 604b, data chunks 614b and 614c are assigned the locality indicator value associated with first data stream 602a, and data chunks 614e and 614f are assigned the locality indicator value selected for second data stream 602b.);
by the media agent, instructing the deduplication appliance (Kalach [0003]: Furthermore, data deduplication algorithms may run on a dedicated appliance or on the device that stores and serves data (e.g., a file server).) to generate and store the synthetic-full copy based on payload data in the one or more first data chunks determined by the media agent to include in the synthetic-full copy and further based on the metadata in the third data chunks; and wherein the synthetic-full copy is generated and stored at the deduplication appliance without passing payload data through the media agent (Kalach [0012]: Implementations for the restore of optimized data streams from backup storage are also described.  A request is received for an optimized data stream to be retrieved from a chunk store in backup storage.  The request includes an identifier for optimized stream metadata corresponding to the data stream.  A first call to a restore application is generated based on the optimized stream metadata identifier.  The first call specifies a file name for a stream container in backup storage that stores the optimized stream metadata identified by the optimized stream metadata identifier, and specifies an offset for the optimized stream metadata in the stream container.  The optimized stream metadata is received in response to the first call.  At least one data chunk identifier referenced in the optimized stream metadata is identified.  At least one additional call to the restore application is generated corresponding to the data chunk identifier(s) referenced by the optimized stream metadata to obtain at least one data chunk from at least one chunk container in backup storage.  The data chunk(s) is/are received in response to the additional call(s).  The data chunk(s) are combinable to restore the data stream.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Dain et al. to the Kalach’s system by adding the feature of data deduplication. Ordinary skilled artisan would have been motivated to do so to provide Dain’s system with enhanced data storage. (See Kalach [Abstract], [0003 – 0010], [0086-0089]). In addition, the references (Dain and Kalach) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the method of claim 1, wherein the indexing information in the second data stream indexes the one or more first data chunks of the synthetic-full copy (Kalach [0117]: For instance, heuristics may be used to select between optimized and un-optimized backup.  Embodiments provide data optimization systems with optimized backup techniques, such that data may be backed up in its optimized (e.g., deduplicated) form.).
Regarding claim 3, the method of claim 1, wherein the secondary copies and the synthetic-full copy are stored at the deduplication appliance in deduplicated form (Dain [0054]: If data segments or chunks are stored in the local data repository 108 using a data deduplication compression method, the migration module 206 may migrate the data segments from the local data repository 108 in its deduplicated format.  In such an embodiment, the migration module 206 also migrates compression metadata along with the data segment.).
Regarding claim 4, the method of claim 1, wherein the media agent instructs the deduplication appliance to apply deduplication to the payload data in the one or more first data chunks, and further instructs the deduplication appliance not to apply deduplication to the first data stream and to the second data stream (Kalach [0054]: System 100 is configured to enable data to be stored in storage 108 in an efficient manner, and for data to be retrieved from storage 108.  For example, in an embodiment, data deduplication module 104 may be present.  Data deduplication module 104 is configured to optimize received data for storage.  For instance, data deduplication module 104 may compress received data received as a data stream 132.  Data stream 132 may include a portion of a data file, a single data file, multiple data files, and/or any combination of files and/or file portions.  As shown in FIG. 1, data deduplication module 104 generates data chunks 124, which may be a compressed and segmented version of data stream 132.).
Regarding claim 5, the method of claim 1, wherein the synthetic-full copy is stored at the deduplication appliance in deduplicated form based on the media agent instructing the deduplication appliance to apply deduplication to the payload data in the one or more first data chunks, and further instructing the deduplication appliance not to apply deduplication to the first data stream and to the second data stream (Kalach [0167]: Embodiments are described in this subsection for restoring optimized data streams from backup storage.  Embodiments enable optimized data streams (e.g., files) to be restored in a manner that reduces latency and disk I/O operations.  According to an embodiment, the chunks for a particular data stream are enabled to be restored from backup storage rather than restoring further unneeded portions of the backed up chunk containers.  Embodiments enable selective restore of data streams out of a full optimized backup, without requiring an understanding of the data optimization metadata, and without making assumptions about the backup media type or backup format.).
Regarding claim 6, the method of claim 1, wherein the synthetic-full copy is stored at the deduplication appliance in deduplicated form, and further wherein no deduplication is applied by the media agent to the first data stream and to the second data stream (Kalach [0150]: For instance, in one embodiment, data backup module 1302 may implement a combination of optimized backup and un-optimized backup.  In an embodiment, optimized backup may be selected to be performed when a full volume backup is performed.  If a single optimized data stream is to be backed up, un-optimized backup may be performed.  For numbers of optimized data streams in between one and all optimized data streams, optimized backup or un-optimized backup may be selected.  For instance, optimized backup or un-optimized backup may be toggled between based on heuristics.).
Regarding claim 7, the method of claim 1 further comprising:
by the media agent, instructing the deduplication appliance to store the synthetic-full copy at the deduplication appliance (Kalach [0003]: Furthermore, data deduplication algorithms may run on a dedicated appliance or on the device that stores and serves data (e.g., a file server).  In the case of a file server, data deduplication may not be the primary function of the device, and thus data deduplication techniques may need to be efficient so as not to over consume device resources (e.g., memory, input/output (I/O) mechanisms, central processing unit (CPU) capacity, etc.).  Still further, because the quantity of digital data is growing at a very high rate, the size of storage devices (e.g., storage disks) and the total storage capacity associated with computing devices is growing, causing difficulties with data deduplication techniques that do not scale well with increasing amounts of storage.  Data deduplication does enable smaller data backups and more rapid data backups to be performed due to the compression of data, and resultantly enables faster restores of backed up data.  However, challenges do exist in backing up deduplicated data and in restoring deduplicated data from backup storage.).
Regarding claim 8, the method of claim 1 further comprising:
by the media agent, instructing the deduplication appliance to store the synthetic-full copy at the deduplication appliance (Dain [0060]: Each of the data repositories 108, 110 may be embodied as deduplication data repositories such that the data stored in the repositories 108, 110 is stored in a compressed format using data deduplication such that meta data pointers associated with each chunk of data point to a single instance of a data segment (if so required by the policy), and not to multiple copies of the same data segment.); and 
by the media agent, updating the associated index to track the synthetic-full copy stored at the deduplication appliance using at least in part the indexing information in the second data stream (Dain [0051]: In one embodiment, the comparison module 204 is configured to compare the rolling hash received from the parse module 202 with entries stored in the rolling hash index 210.  The rolling hash index 210 may reside in resident memory to enable fast comparison searches.  In one embodiment, the rolling hash index 210 stores an identifier (e.g., chunk ID number) for a portion of data, a hash corresponding to the identifier, and in some embodiments, a storage location of the portion of data.  The comparison module 204 is also configured to update the rolling hash index 210 with new rolling hashes that are not matched.  These new rolling hashes represent data that has not been previously stored into either the local data repository 108 or the remote data repository 110.).
Regarding claim 9, Dain teaches, a method for using a deduplication appliance to generate and store tertiary copies based on secondary copies stored in the deduplication appliance, the method comprising:
by a media agent that executes on a first computing device comprising one or more processors (Dain [0021]: processor) and computer memory (Dain [0022]: memory), 
receiving instructions to generate an auxiliary copy from a secondary copy that is stored in the deduplication appliance, which is distinct from and in communication with the first computing device (Dain [0008]: A computer program product, in one embodiment, includes a computer readable storage medium having program instructions embodied therewith.  The program instructions, in certain embodiments, are readable/executable by a processor to cause the processor to generate, by processor, a rolling hash value based on a portion of an incoming stream of backup data.), 
by the media agent, extracting from an associated index at the first computing device a storage location of the secondary copy in the deduplication appliance (Dain [0006]: In certain embodiments, the migration module is further configured to retrieve from the secondary data repository, in response to the determination that the strong hash value matches an entry in the second strong hash index, data corresponding to the entry in the second strong hash index.  Additionally, the comparison module, in response to a determination that the rolling hash value does not match an entry in the rolling hash index of the primary data repository, queries the secondary data repository with the strong hash value to determine if the secondary data repository contains a copy of the portion of the incoming stream of backup data.),
wherein a second data chunk at the storage location comprises metadata for the secondary copy, and points to one or more first data chunks that comprise payload data of the secondary copy (Dain [0060]: Each of the data repositories 108, 110 may be embodied as deduplication data repositories such that the data stored in the repositories 108, 110 is stored in a compressed format using data deduplication such that meta data pointers associated with each chunk of data point to a single instance of a data segment (if so required by the policy), and not to multiple copies of the same data segment.), and wherein on receiving un-deduplicated first data chunks of the secondary copy from the media agent, the deduplication appliance previously deduplicated the first data chunks for storage at the deduplication appliance (Dain [0067]: The comparison module then compares 412 the strong hash of the new data chunk with the strong hash of the similar data chunk and determines 414 if the strong hashes match.  If yes, this is indicative of the new data chunk being duplicative of a chunk that is already stored.  The migration module updates 416 the storage location of the chunk by updating, for example, a metadata pointer that identifies where the chunk is located so that an information handling device that later requests the new data chunk is able to retrieve the new data chunk.  If the comparison module determines 414 that the strong hashes do not match, this is indicative of a new data chunk that is not duplicative, and the migration module stores 418 the new data by migrating the new data chunk to one or more local or remote data repositories.  The method 400 then ends.);
Dain does not clearly teach, by the media agent, determining that the one or more first data chunks and the metadata from the second data chunk are to be copied to the auxiliary copy; However, Kalach [0167] teaches, “According to an embodiment, the chunks for a particular data stream are enabled to be restored from backup storage rather than restoring further unneeded portions of the backed up chunk containers.  Embodiments enable selective restore of data streams out of a full optimized backup, without requiring an understanding of the data optimization metadata, and without making assumptions about the backup media type or backup format.”
by the media agent, generating a first data stream transmitted to the deduplication appliance, wherein the first data stream comprises third data chunks comprising (i) metadata from the second data chunk (Kalach [0010]: According to a data chunk identifier backup technique, the optimized stream metadata of each optimized data stream is analyzed to determine data chunk identifiers for the data chunks referenced by the optimized stream metadata.  An optimized stream structure for each optimized data stream is stored in the backup storage with the corresponding at least one data chunk identifier.  One or more chunk containers of the chunk store that store the referenced data chunks are also stored in the backup storage.), and (ii) pointers to the one or more first data chunks (Kalach [0089]: The retrieved stream map 310 includes pointers (data chunk identifier 404 of FIG. 4) to each of the data chunks in chunk container 304 included in the data stream.  Rehydration module 702 uses the pointers to retrieve each of the data chunks 322.  Rehydration module 702 may use data stream offsets 402 included in the retrieved stream map 310 (e.g., plus data chunk length information that may be included in the retrieved stream map 310) to arrange the retrieved data chunks 322 in the proper order to re-generate the data stream, which is output by rehydration module 702 as data stream 704.);
by the media agent, generating a second data stream transmitted to the deduplication appliance, wherein the second data stream comprises indexing information that points to the third data chunks in the first data stream (Kalach [0086]: For instance, because data chunks 614e and 614f are new, unique data chunks to chunk container 606, chunks 614e and 614f may be stored in chunk container 606 in a contiguous arrangement, in a same order as in data stream 602b, after the last stored data chunk currently stored in chunk container 606 (e.g., data chunk 614d).  Stream map 604b includes first-fourth data chunk identifiers 612a-612d, which point to data chunks 614b, 614c, 614e, and 614f stored in chunk container 606, respectively.  In stream map 604b, data chunks 614b and 614c are assigned the locality indicator value associated with first data stream 602a, and data chunks 614e and 614f are assigned the locality indicator value selected for second data stream 602b.);
by the media agent, instructing the deduplication appliance (Kalach [0003]: Furthermore, data deduplication algorithms may run on a dedicated appliance or on the device that stores and serves data (e.g., a file server).) to generate and store the auxiliary copy based on payload data in the one or more first data chunks and further based on the metadata in the third data chunk; and wherein the auxiliary copy is generated and stored at the deduplication appliance without passing payload data through the media agent (Kalach [0012]: Implementations for the restore of optimized data streams from backup storage are also described.  A request is received for an optimized data stream to be retrieved from a chunk store in backup storage.  The request includes an identifier for optimized stream metadata corresponding to the data stream.  A first call to a restore application is generated based on the optimized stream metadata identifier.  The first call specifies a file name for a stream container in backup storage that stores the optimized stream metadata identified by the optimized stream metadata identifier, and specifies an offset for the optimized stream metadata in the stream container.  The optimized stream metadata is received in response to the first call.  At least one data chunk identifier referenced in the optimized stream metadata is identified.  At least one additional call to the restore application is generated corresponding to the data chunk identifier(s) referenced by the optimized stream metadata to obtain at least one data chunk from at least one chunk container in backup storage.  The data chunk(s) is/are received in response to the additional call(s).  The data chunk(s) are combinable to restore the data stream.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Dain et al. to the Kalach’s system by adding the feature of data deduplication. Ordinary skilled artisan would have been motivated to do so to provide Dain’s system with enhanced data storage. (See Kalach [Abstract], [0003 – 0010], [0086-0089]). In addition, the references (Dain and Kalach) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. This close relation suggests a high expectation of success when combined.
Regarding claim 10, the method of claim 9, wherein the indexing information in the second data stream indexes the one or more first data chunks of the auxiliary copy (Dain [0054]: If data segments or chunks are stored in the local data repository 108 using a data deduplication compression method, the migration module 206 may migrate the data segments from the local data repository 108 in its deduplicated format.  In such an embodiment, the migration module 206 also migrates compression metadata along with the data segment.).
Regarding claim 11, the method of claim 9, wherein the media agent instructs the deduplication appliance to apply deduplication to the payload data in the one or more first data chunks, and further instructs the deduplication appliance not to apply deduplication to the first data stream and to the second data stream (Kalach [0054]: System 100 is configured to enable data to be stored in storage 108 in an efficient manner, and for data to be retrieved from storage 108.  For example, in an embodiment, data deduplication module 104 may be present.  Data deduplication module 104 is configured to optimize received data for storage.  For instance, data deduplication module 104 may compress received data received as a data stream 132.  Data stream 132 may include a portion of a data file, a single data file, multiple data files, and/or any combination of files and/or file portions.  As shown in FIG. 1, data deduplication module 104 generates data chunks 124, which may be a compressed and segmented version of data stream 132.).
Regarding claim 12, the method of claim 9, wherein the auxiliary copy is stored at the deduplication appliance in deduplicated form based on the media agent instructing the deduplication appliance to apply deduplication to the payload data in the one or more first data chunks, and further instructing the deduplication appliance not to apply deduplication to the first data stream and to the second data stream (Kalach [0167]: Embodiments are described in this subsection for restoring optimized data streams from backup storage.  Embodiments enable optimized data streams (e.g., files) to be restored in a manner that reduces latency and disk I/O operations.  According to an embodiment, the chunks for a particular data stream are enabled to be restored from backup storage rather than restoring further unneeded portions of the backed up chunk containers.  Embodiments enable selective restore of data streams out of a full optimized backup, without requiring an understanding of the data optimization metadata, and without making assumptions about the backup media type or backup format.).
Regarding claim 13, the method of claim 9, wherein the auxiliary copy is stored at the deduplication appliance in deduplicated form, and further wherein no deduplication is applied by the media agent to the first data stream and to the second data stream (Kalach [0150]: For instance, in one embodiment, data backup module 1302 may implement a combination of optimized backup and un-optimized backup.  In an embodiment, optimized backup may be selected to be performed when a full volume backup is performed.  If a single optimized data stream is to be backed up, un-optimized backup may be performed.  For numbers of optimized data streams in between one and all optimized data streams, optimized backup or un-optimized backup may be selected.  For instance, optimized backup or un-optimized backup may be toggled between based on heuristics.).
Regarding claim 14, the method of claim 9, further comprising:
by the media agent, instructing the deduplication appliance to store the auxiliary copy at the deduplication appliance (Kalach [0003]: Furthermore, data deduplication algorithms may run on a dedicated appliance or on the device that stores and serves data (e.g., a file server).  In the case of a file server, data deduplication may not be the primary function of the device, and thus data deduplication techniques may need to be efficient so as not to over consume device resources (e.g., memory, input/output (I/O) mechanisms, central processing unit (CPU) capacity, etc.).  Still further, because the quantity of digital data is growing at a very high rate, the size of storage devices (e.g., storage disks) and the total storage capacity associated with computing devices is growing, causing difficulties with data deduplication techniques that do not scale well with increasing amounts of storage.  Data deduplication does enable smaller data backups and more rapid data backups to be performed due to the compression of data, and resultantly enables faster restores of backed up data.  However, challenges do exist in backing up deduplicated data and in restoring deduplicated data from backup storage.).
Regarding claim 15, the method of claim 9, further comprising:
by the media agent, instructing the deduplication appliance to store the auxiliary copy at the deduplication appliance (Dain [0060]: Each of the data repositories 108, 110 may be embodied as deduplication data repositories such that the data stored in the repositories 108, 110 is stored in a compressed format using data deduplication such that meta data pointers associated with each chunk of data point to a single instance of a data segment (if so required by the policy), and not to multiple copies of the same data segment.); and
by the media agent, updating the associated index to track the auxiliary copy stored at the deduplication appliance (Dain [0051]: In one embodiment, the comparison module 204 is configured to compare the rolling hash received from the parse module 202 with entries stored in the rolling hash index 210.  The rolling hash index 210 may reside in resident memory to enable fast comparison searches.  In one embodiment, the rolling hash index 210 stores an identifier (e.g., chunk ID number) for a portion of data, a hash corresponding to the identifier, and in some embodiments, a storage location of the portion of data.  The comparison module 204 is also configured to update the rolling hash index 210 with new rolling hashes that are not matched.  These new rolling hashes represent data that has not been previously stored into either the local data repository 108 or the remote data repository 110.).
Regarding claim 16, the method of claim 9, further comprising:
by the media agent, instructing the deduplication appliance to transmit the auxiliary copy to a second deduplication appliance that is also in communication with the first computing device; by the media agent, instructing the second deduplication appliance to store the auxiliary copy; and by the media agent, updating the associated index to track the auxiliary copy stored at the second deduplication appliance; and wherein no second data chunks that are part of the secondary copy flow through the media agent to generate or store the auxiliary copy  (Kalach [0003]: Furthermore, data deduplication algorithms may run on a dedicated appliance or on the device that stores and serves data (e.g., a file server).  In the case of a file server, data deduplication may not be the primary function of the device, and thus data deduplication techniques may need to be efficient so as not to over consume device resources (e.g., memory, input/output (I/O) mechanisms, central processing unit (CPU) capacity, etc.).  Still further, because the quantity of digital data is growing at a very high rate, the size of storage devices (e.g., storage disks) and the total storage capacity associated with computing devices is growing, causing difficulties with data deduplication techniques that do not scale well with increasing amounts of storage.  Data deduplication does enable smaller data backups and more rapid data backups to be performed due to the compression of data, and resultantly enables faster restores of backed up data.  However, challenges do exist in backing up deduplicated data and in restoring deduplicated data from backup storage.).
Regarding claim 17, Dain teaches, a system for data storage management comprising: 
a first computing device comprising one or more processors (Dain [0021]: processor) and computer memory (Dain [0022]: memory), wherein the first computing device executes a media agent that is configured to:
receive instructions to generate an auxiliary copy from a secondary copy that is stored in a deduplication appliance, which is distinct from and in communication with the first computing device (Dain [0008]: A computer program product, in one embodiment, includes a computer readable storage medium having program instructions embodied therewith.  The program instructions, in certain embodiments, are readable/executable by a processor to cause the processor to generate, by processor, a rolling hash value based on a portion of an incoming stream of backup data.); 
extract from an associated index at the first computing device a storage location of the secondary copy in the deduplication appliance (Dain [0006]: In certain embodiments, the migration module is further configured to retrieve from the secondary data repository, in response to the determination that the strong hash value matches an entry in the second strong hash index, data corresponding to the entry in the second strong hash index.  Additionally, the comparison module, in response to a determination that the rolling hash value does not match an entry in the rolling hash index of the primary data repository, queries the secondary data repository with the strong hash value to determine if the secondary data repository contains a copy of the portion of the incoming stream of backup data.),
wherein a second data chunk at the storage location comprises metadata for the secondary copy, and points to one or more first data chunks of the secondary copy, wherein a given first data chunk comprises payload data of the secondary copy (Dain [0060]: Each of the data repositories 108, 110 may be embodied as deduplication data repositories such that the data stored in the repositories 108, 110 is stored in a compressed format using data deduplication such that meta data pointers associated with each chunk of data point to a single instance of a data segment (if so required by the policy), and not to multiple copies of the same data segment.), and
 wherein on receiving un-deduplicate first data chunks of the secondary copy from the media agent, the deduplication appliance previously deduplicated the first data chunks for storage at the deduplication appliance (Dain [0067]: The comparison module then compares 412 the strong hash of the new data chunk with the strong hash of the similar data chunk and determines 414 if the strong hashes match.  If yes, this is indicative of the new data chunk being duplicative of a chunk that is already stored.  The migration module updates 416 the storage location of the chunk by updating, for example, a metadata pointer that identifies where the chunk is located so that an information handling device that later requests the new data chunk is able to retrieve the new data chunk.  If the comparison module determines 414 that the strong hashes do not match, this is indicative of a new data chunk that is not duplicative, and the migration module stores 418 the new data by migrating the new data chunk to one or more local or remote data repositories.  The method 400 then ends.);
Dain does not clearly teach, generate a first data stream transmitted to the deduplication appliance; However, Kalach [0167] teaches, “According to an embodiment, the chunks for a particular data stream are enabled to be restored from backup storage rather than restoring further unneeded portions of the backed up chunk containers.  Embodiments enable selective restore of data streams out of a full optimized backup, without requiring an understanding of the data optimization metadata, and without making assumptions about the backup media type or backup format.”
wherein the first data stream comprises third data chunks comprising (i) metadata from the second data chunk (Kalach [0010]: According to a data chunk identifier backup technique, the optimized stream metadata of each optimized data stream is analyzed to determine data chunk identifiers for the data chunks referenced by the optimized stream metadata.  An optimized stream structure for each optimized data stream is stored in the backup storage with the corresponding at least one data chunk identifier.  One or more chunk containers of the chunk store that store the referenced data chunks are also stored in the backup storage.), and (ii) pointers to the one or more first data chunks (Kalach [0089]: The retrieved stream map 310 includes pointers (data chunk identifier 404 of FIG. 4) to each of the data chunks in chunk container 304 included in the data stream.  Rehydration module 702 uses the pointers to retrieve each of the data chunks 322.  Rehydration module 702 may use data stream offsets 402 included in the retrieved stream map 310 (e.g., plus data chunk length information that may be included in the retrieved stream map 310) to arrange the retrieved data chunks 322 in the proper order to re-generate the data stream, which is output by rehydration module 702 as data stream 704.);
generate a second data stream transmitted to the deduplication appliance, wherein the second data stream comprises indexing information that points to the third data chunks in the first data stream (Kalach [0086]: For instance, because data chunks 614e and 614f are new, unique data chunks to chunk container 606, chunks 614e and 614f may be stored in chunk container 606 in a contiguous arrangement, in a same order as in data stream 602b, after the last stored data chunk currently stored in chunk container 606 (e.g., data chunk 614d).  Stream map 604b includes first-fourth data chunk identifiers 612a-612d, which point to data chunks 614b, 614c, 614e, and 614f stored in chunk container 606, respectively.  In stream map 604b, data chunks 614b and 614c are assigned the locality indicator value associated with first data stream 602a, and data chunks 614e and 614f are assigned the locality indicator value selected for second data stream 602b.);
instruct the deduplication appliance (Kalach [0003]: Furthermore, data deduplication algorithms may run on a dedicated appliance or on the device that stores and serves data (e.g., a file server).) to generate and store the auxiliary copy based on payload data in the one or more first data chunks and further based on the metadata in the third data chunk; and wherein the auxiliary copy is generated and stored at the deduplication appliance without passing payload data through the media agent, and wherein the secondary copy and the auxiliary copy are stored at the deduplication appliance in deduplicated form. (Kalach [0012]: Implementations for the restore of optimized data streams from backup storage are also described.  A request is received for an optimized data stream to be retrieved from a chunk store in backup storage.  The request includes an identifier for optimized stream metadata corresponding to the data stream.  A first call to a restore application is generated based on the optimized stream metadata identifier.  The first call specifies a file name for a stream container in backup storage that stores the optimized stream metadata identified by the optimized stream metadata identifier, and specifies an offset for the optimized stream metadata in the stream container.  The optimized stream metadata is received in response to the first call.  At least one data chunk identifier referenced in the optimized stream metadata is identified.  At least one additional call to the restore application is generated corresponding to the data chunk identifier(s) referenced by the optimized stream metadata to obtain at least one data chunk from at least one chunk container in backup storage.  The data chunk(s) is/are received in response to the additional call(s).  The data chunk(s) are combinable to restore the data stream.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Dain et al. to the Kalach’s system by adding the feature of data deduplication. Ordinary skilled artisan would have been motivated to do so to provide Dain’s system with enhanced data storage. (See Kalach [Abstract], [0003 – 0010], [0086-0089]). In addition, the references (Dain and Kalach) teach features that are analogous art and they are directed to the same field of endeavor, such as data storage. This close relation suggests a high expectation of success when combined.
Regarding claim 18, the system of claim 17, wherein the media agent is further configured to instruct the deduplication appliance to apply deduplication to the payload data in the one or more first data chunks and not to apply deduplication to the first data stream and to the second data stream (Kalach [0054]: System 100 is configured to enable data to be stored in storage 108 in an efficient manner, and for data to be retrieved from storage 108.  For example, in an embodiment, data deduplication module 104 may be present.  Data deduplication module 104 is configured to optimize received data for storage.  For instance, data deduplication module 104 may compress received data received as a data stream 132.  Data stream 132 may include a portion of a data file, a single data file, multiple data files, and/or any combination of files and/or file portions.  As shown in FIG. 1, data deduplication module 104 generates data chunks 124, which may be a compressed and segmented version of data stream 132.).
Regarding claim 19, the system of claim 17, wherein the auxiliary copy is stored at the deduplication appliance in deduplicated form, and further wherein the media agent is further configured not to deduplicate the first data stream and the second data stream (Kalach [0150]: For instance, in one embodiment, data backup module 1302 may implement a combination of optimized backup and un-optimized backup.  In an embodiment, optimized backup may be selected to be performed when a full volume backup is performed.  If a single optimized data stream is to be backed up, un-optimized backup may be performed.  For numbers of optimized data streams in between one and all optimized data streams, optimized backup or un-optimized backup may be selected.  For instance, optimized backup or un-optimized backup may be toggled between based on heuristics.).
Regarding claim 20, the system of claim 17, wherein the media agent is further configured to:
instruct the deduplication appliance to transmit the auxiliary copy to a second deduplication appliance also in communication with the first computing device; instruct the second deduplication appliance to store the auxiliary copy; and wherein no second data chunks that are part of the secondary copy flow through the media agent to generate or store the auxiliary copy  (Kalach [0003]: Furthermore, data deduplication algorithms may run on a dedicated appliance or on the device that stores and serves data (e.g., a file server).  In the case of a file server, data deduplication may not be the primary function of the device, and thus data deduplication techniques may need to be efficient so as not to over consume device resources (e.g., memory, input/output (I/O) mechanisms, central processing unit (CPU) capacity, etc.).  Still further, because the quantity of digital data is growing at a very high rate, the size of storage devices (e.g., storage disks) and the total storage capacity associated with computing devices is growing, causing difficulties with data deduplication techniques that do not scale well with increasing amounts of storage.  Data deduplication does enable smaller data backups and more rapid data backups to be performed due to the compression of data, and resultantly enables faster restores of backed up data.  However, challenges do exist in backing up deduplicated data and in restoring deduplicated data from backup storage.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dain, US 2017/0286233, Similarity based deduplication for secondary storage
Kumar, US 10,108,647, Method and System for providing instant access of backup data
Kumar, US 10,078,555, Synthetic full backups for incremental file backups
Duggal, US 10,120,875, Method and System for detecting boundaries of data blocks for deduplication
Fortson, US 9,069,707, Indexing Deduplicated Data


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154





/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154